MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                Apr 12 2019, 10:03 am
regarded as precedent or cited before any
                                                                           CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Laura A. Raiman                                           Curtis T. Hill, Jr.
R. Patrick Magrath                                        Attorney General of Indiana
Matthew T. Bates
                                                          Ellen H. Meilaender
Alcorn Sage Schwartz & Magrath, LLP                       Deputy Attorney General
Madison, Indiana                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joseph M. Hawk,                                           April 12, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2250
        v.                                                Appeal from the Bartholomew
                                                          Superior Court
State of Indiana,                                         The Honorable James D. Worton,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause Nos.
                                                          03D01-1701-F6-389
                                                          03D01-1803-F4-1519
                                                          03D01-1806-CM-3265



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2250 | April 12, 2019                 Page 1 of 7
[1]   Joseph Hawk appeals the sentences imposed by the trial court after he pleaded

      guilty, in three separate causes, to Level 6 felony possession of

      methamphetamine, Level 5 felony dealing in methamphetamine, and Class A

      misdemeanor domestic battery. Hawk argues that the sentences are

      inappropriate in light of the nature of the offenses and his character. Finding

      that the sentences are not inappropriate, we affirm.


                                                     Facts
[2]   In December 2016, Hawk was serving time in community corrections following

      two drug-related convictions in two separate causes. On December 8, 2016,

      Hawk reported to community corrections and appeared to be intoxicated.

      Officers found suboxone in Hawk’s wallet and pill bottles, a glass pipe with a

      white residue, and a bindle containing methamphetamine in his car. On

      January 19, 2017, the State charged Hawk with Level 6 felony possession of

      methamphetamine and Class A misdemeanor possession of a controlled

      substance under Cause Number 03D01-1701-F6-389 (Cause F6-389).


[3]   On March 30, 2017, Hawk sold methamphetamine to a confidential informant

      for $200. The same day, the State charged him with Level 4 felony dealing in

      methamphetamine under Cause Number 03D01-1803-F4-1519 (Cause F4-

      1519). On April 18, 2018, the trial court granted Hawk’s motion to reduce

      bond and released him on his own recognizance to pretrial release through

      community corrections. He entered the Lighthouse Recovery program in April




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2250 | April 12, 2019   Page 2 of 7
      and received ninety days of treatment there, but he left before the program was

      finished and did not return.


[4]   On June 12, 2018, Hawk left community corrections without permission. He

      consumed methamphetamine and then struck his then-girlfriend, Diana

      Rousey, in the face five to seven times. Rousey sustained a concussion, a

      laceration over her eye, a broken nose, and bruising and swelling all over her

      face. Hawk threatened to beat her twice as hard if she called the police. When

      police officers came to the residence later that day, Hawk fled and had to be

      tasered before he obeyed commands to stop. On June 13, 2018, the State

      charged him with Class A misdemeanor domestic battery and Class A

      misdemeanor resisting law enforcement under Cause Number 03D01-1806-

      CM-3265 (Cause CM-3265).


[5]   Hawk resolved all three causes through a plea agreement, pursuant to which he

      pleaded guilty to Level 6 felony possession of methamphetamine under Cause

      F6-389, the lesser-included offense of Level 5 felony dealing in

      methamphetamine under Cause F4-1519, and Class A misdemeanor domestic

      battery under Cause CM-3265. The State dismissed the other charges.


[6]   At the August 31, 2018, sentencing hearing, the trial court found no mitigators

      and found the following aggravators: Hawk’s criminal history; his failed

      opportunities on probation and multiple revocations; his many unsuccessful

      opportunities to receive substance abuse treatment; his violation of pretrial

      release in Cause F4-1519; and the fact that he was on probation and pretrial


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2250 | April 12, 2019   Page 3 of 7
      release when he committed the offense in Cause CM-3265. The trial court

      imposed consecutive sentences of two years, five years, and one year,

      respectively, on his convictions for possession of methamphetamine, dealing in

      methamphetamine, and domestic battery. Hawk now appeals.


                                   Discussion and Decision
[7]   Hawk’s sole argument on appeal is that the sentences imposed by the trial court

      are inappropriate in light of the nature of the offenses and his character.

      Indiana Appellate Rule 7(B) provides that this Court may revise a sentence if it

      is inappropriate in light of the nature of the offense and the character of the

      offender. We must “conduct [this] review with substantial deference and give

      ‘due consideration’ to the trial court’s decision—since the ‘principal role of

      [our] review is to attempt to leaven the outliers,’ and not to achieve a perceived

      ‘correct’ sentence . . . .” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014)

      (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013)) (internal

      citations omitted).


[8]   Hawk pleaded guilty to a Level 5 felony, a Level 6 felony, and a Class A

      misdemeanor. For the Level 5 felony, he faced a term of one to six years, with

      an advisory term of three years, Ind. Code § 35-50-2-6(b); the trial court

      imposed a five-year term. For the Level 6 felony, Hawk faced a term of six

      months to two and one-half years, with an advisory term of one year, I.C. § 35-

      50-2-7(b); the trial court imposed a two-year term. And for the Class A

      misdemeanor, Hawk faced a term of up to one year, I.C. § 35-50-3-2; the trial


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2250 | April 12, 2019   Page 4 of 7
       court imposed a one-year term. The trial court was required to run the

       sentences consecutively, I.C. § 35-50-1-2(e), so Hawk received an aggregate

       eight-year term.


[9]    With respect to the nature of the offenses, we are not limited to the factual basis

       of Hawk’s guilty pleas but may instead consider the full nature of his criminal

       conduct. Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013). In Cause F6-389,

       Hawk was found in possession of methamphetamine, another controlled

       substance, and paraphernalia, and appeared intoxicated, all while serving a

       sentence for substance-related convictions in community corrections. He then

       lied to community corrections officers to try to evade detection.


[10]   In Cause F4-1519, Hawk possessed more methamphetamine than was

       necessary to constitute the Level 5 felony to which he pleaded guilty. He

       committed this offense while on probation for an earlier conviction and only

       twenty days after being released on bond for the charges in Cause F6-389.

       Moreover, he blamed his girlfriend at the time for the crime, claiming that he

       was only acting as a middle man for her.


[11]   In Cause CM-3265, Hawk severely battered his girlfriend, hitting her multiple

       times in the face while he was high on methamphetamine. As a result, she

       sustained a concussion, a broken nose, a laceration over her eye, and bruising

       and swelling all over her face. When the police came to the house, he fled, only

       stopping after he was tasered. He committed these offenses while on probation

       for an earlier conviction and on pretrial release in Cause F4-1519, and he


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2250 | April 12, 2019   Page 5 of 7
       blamed his girlfriend for the incident, claiming that he was the victim in what

       had happened.


[12]   Each of these offenses individually had aggravating aspects going beyond that

       to which he pleaded guilty. And the overall pattern shows repetitive criminal

       activity that is undeterred by any contact with the criminal justice system. As

       soon as Hawk is released back into the community, he begins committing new

       crimes. We do not find that the nature of the offenses supports his argument.


[13]   With respect to his character, he began committing felony-level crimes as a

       juvenile, receiving adjudications for auto theft and residential entry, and has

       continued unabated through adulthood. He has amassed prior felony

       convictions for burglary, dealing in cocaine, possession of marijuana,

       possession of methamphetamine, and operating with a controlled substance in

       the body. He also has numerous misdemeanor convictions, including operating

       while intoxicated and conversion.


[14]   Hawk has been given countless prior opportunities on probation but has

       repeatedly violated and been revoked. He has also had many chances to receive

       substance abuse treatment, including in these very cases before he was

       sentenced, but he has failed to take advantage of these opportunities and has

       instead continued to use drugs and commit crimes. He does not take

       responsibility for his own actions, blaming his mother for his drug addiction

       and his girlfriends or his substance abuse problems for the crimes he commits.

       He has even had drug-related deaths in his life—his mother died from an


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2250 | April 12, 2019   Page 6 of 7
       overdose a decade ago and his wife died from an overdose in 2016—but even

       those losses have not motivated him to reform his behavior and take advantage

       of the help he desperately needs.


[15]   The judicial system has offered Hawk leniency for years but he continues to

       engage in criminal behavior each and every time he is released into the

       community. Under these circumstances, we do not find the sentences imposed

       by the trial court are inappropriate in light of the nature of the offenses and his

       character.


[16]   The judgment of the trial court is affirmed.


       Najam, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2250 | April 12, 2019   Page 7 of 7